Citation Nr: 1506466	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  10-46 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral knee condition. 

2.  Entitlement to service connection for a bilateral knee condition.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to September 2002.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The issue of entitlement to service connection for a bilateral knee condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed January 2007 decision, the Board denied the Veteran's appeal as to entitlement to service connection for a bilateral knee condition.  

2.  Evidence added to the record since the January 2007 decision, is not cumulative or redundant of evidence then of record, relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for a bilateral knee condition and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

1.  The January 2007 decision, in which the Board denied service connection for a back disorder, is final.  38 U.S.C.A. § 7104(a), (b) (West 2014); 38 C.F.R. § 20.1100(a) (2014). 

2.  The criteria for reopening a claim of entitlement to service connection for a back disorder have been met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  In the instant document, the Board makes no decision unfavorable to the Veteran.  As such, a discussion as to whether VA has met its duties to notify and assist is not necessary at this time.

VA first received a claim of entitlement to service connection for a bilateral knee condition from the Veteran in March 2003.  This claim was ultimately denied by the Board in a January 2007 decision.  

Unless the Chairman of the Board orders reconsideration, a Board decision is final on the date stamped on the face of the decision. 38 C.F.R. § 20.1100(a) (2014). Except as is provided at 38 U.S.C.A. § 5108, when a claim is denied by the Board, the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered. 38 U.S.C.A. § 7104(b). Section 5108 states that if new and material evidence is presented with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108 (West 2014). The January 2007 Board decision is therefore final.

However, if new and material evidence is added to the record, VA will reopen and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  

The Veteran's claim was previously denied in the January 2007 Board decision because there was no objective evidence then of record of any current bilateral knee condition.  The Board, noted that pain alone, without an underlying condition, does not constitute a disability that may be service-connected.  Thus, the Board denied the Veteran's claim because there was no specific diagnosis of a current knee condition related to service.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In the instant case, the unestablished facts necessary to substantiate a claim of entitlement to service connection for a bilateral knee condition are the present disability and nexus elements.  

In March 2010, VA received a July 2006 private treatment note that documented a diagnosis of knee strain, patellofemoral syndrome in the Veteran's left knee. Left knee X-rays taken immediately thereafter revealed lateral tilt of the patella and a probable slight displacement.  

In September 2006 the Veteran visited Dr. R.W.H. complaining of a past history of knee injury in the military.  Specifically, the Veteran reported that her pain is intermittent and that it gives her some discomfort over the anterior aspect of the knees.  The pain was relieved with rest and anti-inflammatory medication.  Examination of the Veteran's knees revealed discomfort over the anterior aspect of her knees, crepitation between 20 and 40 degrees of flexion.  The attending physician noted that the symptoms were consistent with her patellofemoral syndrome. 

These treatment notes relate to the unestablished nexus and present disability elements of service connection.  As this relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a bilateral knee condition, that was not present before the Board at the time of the January 2007 decision, and is not cumulative or redundant of evidence then of record, it is new and material evidence.  The claim must therefore be reopened.  


ORDER

The Veteran's claim of entitlement to service connection for a bilateral knee condition is reopened, and to that extent only, the appeal is granted.  


REMAND

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A. 38 C.F.R. § 3.159.  A remand is necessary in this case so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate her claim.  

Of record are post-service documents that address the Veteran's complaints of knee pain.  A September 2006 radiographic report revealed tilt of the patella and displacement as well.  The attending physician who examined these x-rays opined that the Veteran's knee pain was unrelated to service because the patella tilt and displacement preexisted service.  He further attributed the Veteran's knee pain to her weight.  However, the examiner provided no rationale for his opinion.  The Board finds that a rationale was warranted, especially given that the Veteran was only four years removed from the military at that point.  

Moreover, it is unclear from the record what knee disorders or conditions the Veteran has suffered from since she filed her claim in December 2009.  Therefore, a remand is necessary to provide the Veteran with an examination to determine what current knee conditions the Veteran has, whether they pre-existed service, and to obtain an opinion as to whether any identified conditions were incurred or caused during active service, or whether any identified conditions that pre-existed service were worsened beyond their natural progression during active service.  

Accordingly, the case is REMANDED for the following action:

1. Send a letter to the Veteran asking her to identify all treatment by VA and private providers for her knees.  A VA Form 21-4142 Authorization and Consent to Release Information to VA should be included so that VA can obtain relevant evidence from private providers. Assist the Veteran in obtaining private treatment records and obtain any outstanding relevant VA treatment records and associate all obtained records with the claims file. Also ask her to submit any evidence of this treatment that she may have to VA.

2.  Ensure that the Veteran is scheduled for an appropriate VA examination for her bilateral knees conducted by an examiner who has not previously examined her. The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed. Any testing deemed necessary should be accomplished. The examiner is asked to accomplish the following.

(a) Identify any and all left and right knee disorders that the Veteran has had at any time since she filed her claim in December 2009.

(b)  If the evidence shows that any right and/or left knee disorder preexisted the Veteran's active service, then the examiner should explain the basis of the conclusion that the condition pre-existed service and provide a rationale for this finding.  Additionally, for any left or right knee disorder(s) that is found to have pre-existed service, the examiner should determine if the disorder(s) increased in severity beyond the normal progression during active military service.  If the examiner finds that any disorder increased in severity beyond the normal progression during active military service, the examiner must state upon what evidence this finding was made.  When making this determination, the examiner should discuss the July 1998 report of medical history that documented patellofemoral syndrome in the Veteran's right knee.  

(c)  If the examiner determines that any current knee condition did not preexist military service, then the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified knee disorder had onset during the Veteran's active service or was caused by her active service. 

The examiner must provide a complete rationale for any conclusion reached. 

3. Then, readjudicate the claim on appeal. If the benefit sought is not granted in full, provide the Veteran and her representative with a supplemental state of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


